United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                     IN THE UNITED STATES COURT OF APPEALS               November 6, 2003
                             FOR THE FIFTH CIRCUIT
                                                                     Charles R. Fulbruge III
                                                                             Clerk

                                    No. 03-60086
                                  Summary Calendar



                            UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                       versus

                       RONNIE MCNAIR, also known as Mole,

                                                         Defendant-Appellant.

                              --------------------
                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                               USDC No. 1:00-CR-89
                              --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

                  Ronnie McNair appeals his convictions for a cocaine

conspiracy (Count 1), distribution of cocaine base with intent to

distribute (Counts 2-4 & 6), distribution of cocaine base within

1000 feet of a housing project (Count 5), possession of cocaine

base       with    intent   to   distribute   (Count   7),   being   a   felon    in

possession of a firearm (Count 8), and possession of unregistered



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
short-barreled         shotguns     (Count       9).     McNair    asserts    that    the

evidence was insufficient on all nine counts.

            McNair has waived arguments as to the sufficiency of the

evidence on Count 2 and Count 7 by failing to properly brief them.

See United States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992).

In   view   of     evidence    of    McNair’s          purchases    of    cocaine    from

suppliers, his attempts to teach his son how to “cook” crack

cocaine, and his arrangement with a Government witness to front

“cookies” of crack cocaine, which were then split up and sold to

others, McNair has not shown that the evidence was insufficient to

convict him of conspiring to possess with intent to distribute in

excess of 50 grams of cocaine base, as charged in Count 1.                            See

United States v. Dukes, 145 F.3d 469, 475 (5th Cir. 1998);                       United

States v. Morris, 46 F.3d 410, 416 (5th Cir. 1995).

            McNair’s arguments as to Counts 3-6 amount to nothing

more than     an    assault    on    the     credibility      of    the    Government’s

cooperating witness.          It is not this court’s task to determine the

credibility of witnesses.             See United States v. Ybarra, 70 F.3d

362, 364 (5th Cir. 1995); United States v. Puma, 937 F.2d 151, 155

(5th Cir. 1991).

            With respect to Counts 8 and 9, McNair contends that the

evidence was insufficient to establish his possession of the

firearms specified in the indictment. Because McNair has failed to

show   that      the    evidence      was    insufficient          to    establish   his

constructive possession, his challenge fails. See United States v.

                                             2
DeLeon, 170 F.3d 494, 496 (5th Cir. 1999).          McNair has not shown

that the evidence was insufficient on any count.

            McNair also argues that the district court erred under

Apprendi v. New Jersey, 530 U.S. 466 (2000), in sentencing him to a

360-month sentence pursuant to his conviction for conspiring to

possess with intent to distribute in excess of 50 grams of cocaine

base.   McNair acknowledges that this argument was not raised below

and that this court’s review is therefore limited to plain error.

See United States v. Olano, 507 U.S. 725, 733 (1993).         Because the

drug    quantity   for   the   conspiracy   count   was   charged   in   the

indictment there is no error, plain or otherwise.           See Apprendi,

530 U.S. at 476.

            AFFIRMED.




                                     3